In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 13-725V
                                     Filed: December 19, 2014
                                         Not for Publication


*************************************
ANNETTE PACKEY,                              *
                                             *
               Petitioner,                   *      Damages decision based on stipulation;
                                             *      influenza (flu) vaccine; acute inflammatory
 v.                                          *      neurological injury
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Danielle A. Strait, Washington, DC, for petitioner.
Lindsay Corliss, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On December 19, 2014, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that she suffered an acute
inflammatory neurological injury that was caused by her October 23, 2012 receipt of influenza
(“flu”) vaccine. Respondent denies that the flu vaccine caused petitioner to suffer an acute
inflammatory neurological injury or any other injury, and denies that the flu vaccine caused her
current condition. Nonetheless, the parties agreed to resolve this matter informally.


1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
       attached stipulation. This amount shall be paid to the life insurance company from which
       the annuity will be purchased; and

    b. a lump sum of $650,000.00, representing compensation for all remaining damages that
       would be available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a
       check for $650,000.00 made payable to petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: December 19, 2014                                                           s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2